           Case 5:20-cv-00438-FB Document 125 Filed 01/21/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

TEXAS DEMOCRATIC PARTY,                             )
GILBERTO HINOJOSA, Chair of the                     )
Texas Democratic Party, JOSEPH DANIEL               )
CASCINO, SHANDA MARIE SANSING,                      )
and BRENDA LI GARCIA,                               )
                                                    )
       Plaintiffs,                                  )
                                                    )
V.                                                  )       CIVIL ACTION NO. SA-20-CA-438-FB
                                                    )
GREG ABBOTT, Governor of Texas,                     )
KEN PAXTON, Texas Attorney General,                 )
RUTH HUGHS, Texas Secretary of                      )
State, DANA DEBEAUVOIR, Travis                      )
County Clerk, and JACQUELYN F.                      )
CALLANEN, Bexar County Elections                    )
Administrator,                                      )
                                                    )
       Defendants.                                  )

                               SECOND ORDER FOR ADVISORY

       Before the Court is the status of the above styled and numbered cause, which has been stayed

pending the conclusion of interlocutory appellate proceedings. On June 16, 2020, after the Fifth Circuit

stay panel issued a stay of the preliminary injunction order signed by this Court, plaintiffs filed a

petition for writ of certiorari before judgment with the Supreme Court. While it was pending, the Fifth

Circuit merits panel vacated the injunction and remanded this case. Thereafter, plaintiffs asked the

Supreme Court to treat the earlier filed petition for writ of certiorari as a post-judgment petition. In

response to an inquiry from this Court, counsel suggested that proceedings in this Court remain stayed

until the Supreme Court resoled the petition for writ of certiorari. See State Defendants’ Advisory

(docket no. 122, pages 1-2) (“The Supreme Court’s disposition . . . is certain to influence the remainder

of this litigation, and it would therefore promote judicial economy and preserve the parties’ resources
            Case 5:20-cv-00438-FB Document 125 Filed 01/21/21 Page 2 of 2




for the appellate proceedings on [the] question [of whether Section 82.003 of the Texas Election Code

violates the Twenty-Sixth Amendment] to fully and finally conclude before the parties reengage in this

Court.”); Plaintiffs’ Advisory to the Court (docket no. 123, page 2) (“In the event the petition is granted,

additional proceedings will ensue before the Supreme Court. In the event the petition is denied, the case

will resume before this Court, on remand, for further proceedings.”). The docket sheet reflects that the

petition was denied on January 11, 2021. See (docket no. 124, page 2) (“The petition for writ of

certiorari before judgment is denied.”).

        IT IS THEREFORE ORDERED that counsel shall confer and file, on or before February 22,

2021, an advisory indicating whether the interlocutory appellate proceedings are complete and, if so,

their insights on how this case should proceed in compliance with the Fifth Circuit’s order of remand.

(Docket no. 120, page 39) (“We VACATE the injunction and REMAND for further proceedings

consistent with this opinion.”). The Court specifically inquires whether Jacquelyn F. Callanen, Bexar

County Elections Administrator, should remain a party-defendant in this case.

        It is so ORDERED.

        SIGNED this 21st day of January, 2021.


                                           _________________________________________________
                                           FRED BIERY
                                           UNITED STATES DISTRICT JUDGE




                                                    -2-
